86 Mich. App. 615 (1977)
273 N.W.2d 83
SANTILLANES
v.
BANKS
Docket No. 26884.
Michigan Court of Appeals.
Decided May 20, 1977.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Joseph B. Bilitzke and Carl K. Carlsen, Assistants Attorney General, for defendant-appellee Secretary of State.
John E. Dewane, for defendant-appellant DAIIE.
Keller, Keller & Creager, for plaintiff-appellee.
*617 Before: QUINN, P.J., and BRONSON and M.J. KELLY, JJ.
PER CURIAM.
Detroit Automobile Inter-Insurance Exchange (hereinafter defendant) appeals from an amended declaratory judgment which entitled plaintiff to coverage under the uninsured motorist provision of an insurance policy issued by defendant. The form of the policy had been approved by the Commissioner of Insurance.
Factually, plaintiff was injured when the automobile she was driving on M-60 in Cass County, Michigan was struck by one owned and operated by Banks, a resident of Illinois. The automobile plaintiff was driving was owned by her father who was insured with defendant. The uninsured motorist provision involved provided coverage of $20,000 as provided by law. Banks was insured by an Illinois insurance company not authorized to do business in Michigan. His policy had a $10,000 limit of liability for bodily injury, and this satisfied Illinois statutory requirements.
In her personal injury action against Banks, plaintiff recovered $60,000 by jury verdict and judgment thereon. Banks' insurance company paid its policy limits on the judgment. Under its medical coverage, defendant paid plaintiff certain medical benefits.
On appeal, defendant makes the following arguments:
"I. An Illinois automobile involved in an accident in Michigan while insured under a policy of insurance affording liability coverage to the extent required by the Illinois financial responsibility laws, but not affording liability coverage to the extent required by Michigan laws governing policies delivered or issued for delivery in Michigan, with respect to motor vehicles *618 registered or principally garaged in Michigan, is not an uninsured automobile under the uninsured motorist coverage of the policy issued by the defendant DAIIE on the motor vehicle which plaintiff was driving."
The reasoning of Woods v Progressive Mutual Ins Co, 15 Mich. App. 335; 166 NW2d 613 (1968), is applicable and it defeats this argument.
"II. If said Illinois automobile is determined to be an uninsured automobile under the uninsured motorist coverage of the policy issued by defendant DAIIE on the vehicle which plaintiff was driving, defendant DAIIE is entitled to a set-off in the amount of the liability coverage afforded by the Illinois insurance policy covering said Illinois automobile."
The reasoning of Blakeslee v Farm Bureau Mutual Ins Co of Michigan, 388 Mich. 464; 201 NW2d 786 (1972), is applicable and defeats this argument.
"III. If said Illinois automobile is determined to be an uninsured automobile under the uninsured motorists coverage of the policy issued by defendant DAIIE on the vehicle which plaintiff was driving, defendant DAIIE is entitled to a set-off in the amount of the medical payments it made on behalf of plaintiff."
This argument cannot be sustained, Keyes v Beneficial Ins Co, 39 Mich. App. 450; 197 NW2d 907 (1972).
In its brief under the first argument, defendant also raises two constitutional issues neither of which merits comment.
Affirmed with costs to plaintiff.